 

Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

$1,000,000 May 6, 2015

 

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, A.D.
Computer Corporation, a Pennsylvania corporation (“ADC”), Payroll Tax Filing
Services, Inc., a Pennsylvania corporation (“Payroll” and together with ADC and
each other Person joined as a borrower under the Loan Agreement, each a
“Borrower” and collectively “Borrowers”), jointly and severally promise to pay,
in lawful money of the United States of America, to the order of Metro Bank
(“Lender”), at the address set forth in Section 9.8 of the Loan Agreement, the
maximum aggregate principal sum of One Million Dollars ($1,000,000) or such
lesser sum which represents the principal outstanding under the Revolving Credit
established pursuant to the provisions of that certain Loan and Security
Agreement, dated as of December 28, 2012, by and among Borrowers, Universal
Business Payment Solutions Acquisition Corporation and Lender (as it may be
supplemented, restated, superseded, amended or replaced from time to time, the
“Loan Agreement”). All capitalized terms used herein without further definition
shall have the respective meanings ascribed thereto in the Loan Agreement. The
outstanding principal balance hereunder shall be payable in accordance with the
terms of the Loan Agreement. The actual amount due and owing from time to time
hereunder shall be evidenced by Lender's records of receipts and disbursements
with respect to the Revolving Credit, which shall, in the absence of manifest
error, be conclusive evidence of the amount.

 

Each Borrower further agrees to pay interest on the outstanding principal
balance of the Revolving Credit from time to time at the per annum rates set
forth in the Loan Agreement. Interest shall be calculated on the basis of a year
of 360 days but charged for the actual number of days elapsed, and shall be due
and payable as set forth in the Loan Agreement.

 

This Revolving Credit Note is that certain Revolving Credit Note referred to in
the Loan Agreement.

 

If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Revolving Credit Note along with all accrued
and unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Revolving Credit Note are secured by the Collateral.

 

This Revolving Credit Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.

 

Each Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Revolving Credit Note.

 

 

 

 

This Revolving Credit Note shall be governed by and construed in accordance with
the substantive laws of the Commonwealth of Pennsylvania. The provisions of this
Revolving Credit Note are to be deemed severable and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions of this Revolving Credit Note which shall continue in full force and
effect. No modification hereof shall be binding or enforceable against Lender
unless approved in writing by Lender.

 

EACH BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.

 

THE FOLLOWING SETS FORTH A WARRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST ANY BORROWER. IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST ANY BORROWER, EACH BORROWER, FOLLOWING CONSULTATION WITH (OR
DECISION NOT TO CONSULT WITH) SEPARATE COUNSEL FOR BORROWERS, AND WITH KNOWLEDGE
OF THE LEGAL EFFECT HEREOF, HEREBY WAIVES ANY AND ALL RIGHTS SUCH BORROWER HAS,
OR MAY HAVE, TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING BEFORE ENTRY OF
JUDGMENT UNDER THE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA. EACH BORROWER ACKNOWLEDGES THAT PURSUANT TO THIS
WARRANT OF ATTORNEY, LENDER IS AUTHORIZED TO ENTER A JUDGMENT AGAINST SUCH
BORROWER WHICH WILL GIVE LENDER A LIEN AGAINST REAL PROPERTY AND WHICH MAY
PERMIT LENDER TO, UTILIZING THE POWER OF STATE GOVERNMENT, SEIZE PERSONAL
PROPERTY INCLUDING SUCH BORROWER'S DEPOSIT ACCOUNTS. EACH BORROWER SPECIFICALLY
ACKNOWLEDGES THAT LENDER HAS RELIED ON THIS WARRANT OF ATTORNEY IN GRANTING THE
FINANCIAL ACCOMMODATIONS DESCRIBED HEREIN.

 

EACH BORROWER HEREBY EMPOWERS ANY CLERK, OR ATTORNEY OF ANY COURT OF RECORD TO
APPEAR FOR SUCH BORROWER AFTER ANY EVENT OF DEFAULT IN ANY AND ALL ACTIONS WHICH
MAY BE BROUGHT HEREUNDER IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE AND
CONFESS JUDGMENT AGAINST SUCH BORROWER FOR ALL, OR ANY PART OF, THE UNPAID
PRINCIPAL BALANCE HEREUNDER AND ACCRUED INTEREST, TOGETHER WITH OTHER EXPENSES
INCURRED IN CONNECTION THEREWITH AND ATTORNEYS’ FEES OF FIFTEEN PERCENT (15%) OF
THE AMOUNT DUE ON THIS REVOLVING CREDIT NOTE, BUT IN NO EVENT LESS THAN THREE
THOUSAND DOLLARS ($3,000), AND FOR SUCH PURPOSE THE ORIGINAL OR ANY PHOTOCOPY OF
THIS REVOLVING CREDIT NOTE AND AN AFFIDAVIT OF LENDER OR LENDER'S COUNSEL
AVERRING TO THE EVENT OF DEFAULT SHALL BE A GOOD AND SUFFICIENT WARRANT OF
ATTORNEY. SUCH AUTHORIZATION SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT
JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME. EACH BORROWER HEREBY
WAIVES ALL ERRORS AND RIGHTS OF APPEAL, AS WELL AS RIGHTS TO STAY OF EXECUTION
AND EXEMPTION OF PROPERTY, IN ANY ACTION TO ENFORCE ITS LIABILITY HEREON.

 

 

 

 

EACH BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT SUCH BORROWER’S REASONABLE
EXPECTATION WITH RESPECT TO THE AUTHORIZATION GRANTED PURSUANT TO ANY WARRANT OF
ATTORNEY OR POWER OF ATTORNEY HEREUNDER, IS THAT LENDER OR ITS ATTORNEY MAY
CONFESS JUDGMENT AS SET FORTH HEREIN, SEEK TO FORECLOSE ON COLLATERAL AND TAKE
ALL OTHER ACTIONS WITH RESPECT TO THE EXERCISE OF LENDER'S RIGHTS HEREUNDER. 
EACH BORROWER HEREBY WAIVES ALL OTHER DUTIES OF LENDER THAT MAY ARISE UNDER 20
PA. C.S.A. §5601.3(b). EACH BORROWER HEREBY REMISES, RELEASES, AND FOREVER
DISCHARGES, AND WAIVES ALL CLAIMS, CAUSES OF ACTION AND ANY OTHER RIGHTS
AGAINST, METRO BANK AND ITS PREDECESSORS, LEGAL REPRESENTATIVES, PAST AND
PRESENT PARENT COMPANIES, SUBSIDIARIES, AGENTS, EMPLOYEES, SERVANTS, INSURERS,
ATTORNEYS, OFFICERS, DIRECTORS, STOCKHOLDERS, AFFILIATES, AFFILIATE
COUNTERPARTIES, SUCCESSORS IN INTEREST, AND ASSIGNS  OF AND FROM ANY AND ALL
CLAIMS, DEMANDS, DAMAGES, FEES, AND COSTS, SUMS OF MONEY, RIGHTS, CAUSES OF
ACTIONS, OBLIGATIONS AND LIABILITIES OF ANY KIND OR NATURE WHATSOEVER INCLUDING
ATTORNEYS’ FEES, ARISING UNDER OR RELATING TO ANY DUTIES OF AN AGENT UNDER 20
PA. C.S.A. §5601.3 OR OTHERWISE.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
executed these presents the day and year first above written.

 

  A. D. COMPUTER CORPORATION         By: /s/ Gregory M. Krzemien   Name: 
Gregory M. Krzemien   Title: Treasurer         PAYROLL TAX FILING SERVICES, INC.
        By: /s/ Gregory M. Krzemien   Name:  Gregory M. Krzemien   Title:
Treasurer

 



[Signature Page to Revolver Note]

 

 

 